DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 11, 13-17, 19-21, 23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 13, the prior art does not disclose, in the claimed environment, a microfluidic device comprising a first substrate defining microfluidic channel and a plurality of ring structures, wherein each ring structure comprises a first height; and a second substrate defining a plurality of split-walled cell trap structures that form sidewalls of a plurality of microwells, wherein the plurality of split-walled cell trap structures is registered with and disposed within the plurality of ring structures. Gerhardt US 2006/0128006 is believed to be the closest prior art by disclosing a first substrate defining an array of microwells and an array of split-walled cell trap structure. Gerhardt, however, does not expressly teach a plurality of ring structures, a second substrate defining a plurality of split-walled cell trap structures, wherein the plurality of split-walled cell trap is registered with and disposed within the plurality of ring structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796